Order denying motion of defendant Utgoff for judgment on the pleadings reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The denials in the reply, of paragraphs 20 and 21 of the second affirmative defense in the amended answer, raise no issue of fact, because these denials relate to conclusions of law or are frivolous denials of fact by reason of the admission by plaintiffs of the other allegations of the second affirmative defense. These admitted facts established a ratification which precludes reformation or rescission of the contract involved so far as the rights thereunder of defendant Utgoff are concerned. Lazansky, P. J., Rich, Young and Carswell, JJ., concur; Seeger, J., dissents.